Smith, Judge,
dissenting.
While I agree with the majority that a Terry stop was authorized under the circumstances of this case, I cannot accept the majority’s conclusion that the police had probable cause to arrest. Since the validity of the search was dependent upon the validity of the arrest, the motion to suppress should have been granted. I respectfully dissent.
The police appear to have arrived at the scene of the burglary shortly after its occurrence. Although they observed appellants near the scene of the crime, there was no other evidence that appellants had been involved in criminal activity. While appellants’ spatial and temporal proximity to the scene of the crime and the apparent absence of others in the vicinity were legitimate factors to be considered by the police in determining whether appellants should be confronted, the circumstances, though sufficient for a “limited investigative detention” (Brisbane v. State, 233 Ga. 339, 343 (211 SE2d 294) (1974)), did not provide probable cause to arrest (State v. Avret, 156 Ga. App. 527 (1980); Orricer v. Erickson, 471 F2d 1204 (8th Cir. 1973)), nor did the fact that appellants failed to stop immediately when followed by the police. There was no attempt to elude the police, no attempted flight.
When the vehicle finally came to a halt, appellants were placed under arrest. The police then searched the interior of the vehicle. In *615doing so, they exceeded their lawful bounds. See Radowick v. State, 145 Ga. App. 231 (244 SE2d 346) (1978). Nonetheless, they observed nothing that would connect appellants with the burglary. Probable cause to arrest arose only after appellants were placed under arrest and the vehicle subjected to a nonconsensual inventory search. It was only during the inventory search of the automobile trunk that the police discovered any incriminating evidence.
“We may assume that the officers acted in good faith in arresting [appellants]. But ‘good faith on the part of the arresting officers is not enough’ ... If subjective good faith alone were the test, the protections of the Fourth Amendment would evaporate, and the people would be ‘secure in their persons, houses, papers, and effects,’ only in the discretion of the police.” Beck v. Ohio, 379 U. S. 89, 97 (85 SC 223, 13 LE2d 142) (1964). In the absence of an arrest based on probable cause, the police did not have “lawful custody” of the automobile. See South Dakota v. Opperman, 428 U. S. 364 (96 SC 3092, 49 LE2d 1000) (1976). Since “[t]he justification [for the inventory search] is necessarily premised on the validity of the impounding” (State v. McCranie, 137 Ga. App. 369, 370 (223 SE2d 765) (1976)), the search of the automobile trunk in the instant case was in violation of the Fourth Amendment. The motion to suppress should have been granted.